DETAILED ACTION
Claims 1-9 and 16-25 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-9 and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-9 and 16-25, under Step 2A claims 1-9 and 16-25 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A voice shopping method, comprising the steps of: receiving a query instruction from a user by voice, and performing semantic recognition on the query instruction to determine one or more keywords of query content of the user; determining a search range of the keywords according to one or more shopping behavior records of the user; searching the keywords within the search range to obtain commodity information related to the query content, and performing voice output; and receiving an ordering instruction from the user by voice, and performing semantic recognition on the ordering instruction to determine whether an order is made.
   
                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to determine whether an order is made. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites no additional elements. Claim 16 recites the additional elements of a memory and a processor.
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 16 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-9 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-9 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-9 do not set forth further additional elements. Considered both individually and as a whole, claims 2-9 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-9 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 16-25 are parallel, i.e. recite similar concepts and elements, to claims 1-9, analyzed above, and the same rationale is applied.
In view of the above, claims 1-9 and 16-25 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim 17 is directed to a computer readable medium, and referenced in ¶0023 of the specification, that can include “signals” and “carrier waves.”  Signals are not a statutory type of storage media.  In order to overcome this rejection, the Office recommends amending the claims so that they only recite tangible, non-transitory media.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsuyama, US PG Pub 2002/0143550 A1 (hereafter “Nakatsuyama”) in view of Hao et al., US PG Pub 2008/0189187 A1 (hereafter “Hao”).
	
Regarding claim 1, Nakatsuyama teaches a voice shopping method, comprising the steps of: 
receiving a query instruction from a user by voice, and performing semantic recognition on the query instruction to determine one or more keywords of query content of the user (¶¶0023-0026 and 0037-0038); 
determining a search range of the keywords according to one or more shopping behavior records of the user (¶¶0030 and 0039); 
searching the keywords within the search range to obtain commodity information related to the query content, and performing voice output (¶¶0031-0041);

Nakatsuyama does not explicitly teach receiving an ordering instruction from the user by voice, and performing semantic recognition on the ordering instruction to determine whether an order is made. Hao teaches ordering recognition results produced by an automatic speech recognition engine for a multimodal application including the known technique receiving an ordering instruction from the user by voice, and performing semantic recognition on the ordering instruction to determine whether an order is 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Hao, the results of the combination were predictable.

Regarding claim 2, Nakatsuyama in view of Hao teaches the voice shopping method according to claim 1, wherein the step of determining a search range of the keywords comprises: performing semantic recognition on the query instruction to determine a shopping scene in which the user is situated; and determining the search range of the keywords according to the shopping scene and the shopping behavior records of the user (Nakatsuyama ¶¶0024, 0028, and 0034-0036).

Regarding claim 3, Nakatsuyama in view of Hao teaches the voice shopping method according to claim 2, wherein the step of determining a search range of the keywords comprises: determining various historical shopping data systems of the user as the search range of the keywords, wherein the historical shopping data systems are data systems corresponding to the shopping behavior records, and comprise a historical order data system, a shopping cart data system, a historical browsing data system and a searching data system, and the shopping behavior records comprise historical orders, a shopping cart, recent concerns and search results (Nakatsuyama ¶¶0030 and 0039 and Hao ¶¶0033-0034, 0040, 0046, and 0048). The combination would have been obvious to one of ordinary skill in the art for the reasons stated above with respect to claim 1.

Regarding claim 4, Nakatsuyama in view of Hao teaches the voice shopping method according to claim 3, wherein the step of determining a search range of the keywords comprises: determining the historical shopping data systems corresponding to the shopping behavior records as the search range of the keywords, in a case where the shopping scene is that the user inquires commodity information in the shopping behavior records of the user; determining an entire website as the search range of the keywords in other cases (Nakatsuyama ¶¶0030 and 0039).

Regarding claim 5, Nakatsuyama in view of Hao teaches the voice shopping method according to claim 1, further comprising: performing voice output to prompt that the shopping website system is abnormal, in the case where a shopping website system is abnormal; and performing voice output to prompt the user for correct input voice, in the case where a semantic recognition result of the query instruction is a wake-up word (Nakatsuyama ¶¶0038-0043).

Regarding claim 6, Nakatsuyama in view of Hao teaches the voice shopping method according to claim 1, wherein the step of searching the keywords within the search range to obtain commodity information related to the query content, and performing voice output comprises: performing voice output of a source, name, promotion information and a real-time price of related commodity of the query content, and prompting the user to confirm purchase, in the case where the query content has matched data within the search range; and performing voice output to prompt that related commodities of the query content are temporarily unavailable for purchase, in the case where the query content does not have matched data within the search range (Nakatsuyama ¶¶0027-0030).

Regarding claim 7, Nakatsuyama in view of Hao teaches the voice shopping method according to claim 1, the step of performing semantic recognition on the ordering instruction to determine whether an order is made comprises: automatically making the order and performing voice output to prompt that the order is successfully made, in response to a semantic recognition result of the ordering instruction is to purchase; not automatically making the order and performing voice output to prompt that the order is not made, in response to a semantic recognition result of the ordering instruction is not to purchase; not 

Regarding claim 8, Nakatsuyama in view of Hao teaches the voice shopping method according to claim 7, further comprising: performing voice output to prompt that there are temporarily no more related commodities, in response to a semantic recognition result of the ordering instruction that there is still an intention to change one commodity for purchase or inquiry when the last commodity is recommended; performing voice output to prompt that the order is over, in response to an initiative quit of the user (Hao ¶¶0022, 0039, and 0053). The combination would have been obvious to one of ordinary skill in the art for the reasons stated above with respect to claim 1.

Regarding claim 9, Nakatsuyama in view of Hao teaches the voice shopping method according to claim 1, wherein the commodity information comprises self-operation state, on-the-shelf state, payment after arrival of goods state, price state, discount state and a receiving address related inventory state, of commodity related to the query content, and the search keywords are at least one of commodity names inquired by the user or commodity discount items inquired by the user (Hao ¶¶0022, 0026-0027, and 0033). The combination would have been obvious to one of ordinary skill in the art for the reasons stated above with respect to claim 1.

Regarding claims 16-25, all of the limitations in claims 16-25 are closely parallel to the limitations of method claims 1-9, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Delgo et al., US PG Pub 2018/0232443 A1, teaches an intelligent matching system with ontology-aided relation extraction.
Jolley et al., US PG Pub 2017/0243107 A1, teaches an interactive search engine.
Non-patent literature Ryumin, Dmitry, et al. teaches a multimodal user interface for an assistive robotic shopping cart.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625